SULLIVAN, Judge
(concurring in the result):
The Court of Criminal Appeals found the facts pertinent to the granted issue. It found:
On 18 March 1993, appellant was offered nonjudicial punishment under Article 15, UCMJ, for disobeying an officer. She was reduced from the grade of E-3 to E-2. This punishment was subsequently suspended by a successor commander, until 3 February 1994. On 25 January 1994., the successor commander vacated the suspension because of appellant’s wrongful uses of hashish. Article 15, UCMJ. This misconduct also constituted the basis for the Charge for which appellant was courtmartialed. At trial, the defense counsel moved that the members be instructed to consider the vacation action (reduction and resultant loss of pay) in assessing an appropriate sentence. The military judge denied the motion.
Unpub. op. at 1-2 (emphasis added).
Federal cases hold that revocation of parole is not a punishment for the offenses which give rise to the revocation and a later criminal trial. See United States v. Soto-Olivas, 44 F.3d 788, 789 (9th Cir.1995); United States v. Miller, 797 F.2d 336, 340 (6th Cir.1986); United States v. Whitney, 649 F.2d 296, 298 (5th Cir.1981). I see no double-jeopardy issue here.
United States v. Pierce, 27 MJ 367 (CMA 1989), however, reflects broader concerns of fairness under military due process. Consequently, the defense-requested instruction may not have been erroneous. In my view, fair play and completeness dictate that a military judge, if requested, should give appropriate truth-in-sentencing instructions in these circumstances. See United States v. Boone, 42 MJ 308, 314 (Sullivan, C.J., dissenting) (1995). Nevertheless, in view of the punitive discharge awarded in this case, I see no prejudice. See Art. 58a, Uniform Code of Military Justice, 10 USC § 858a (automatic reduction to lowest enlisted rank upon punitive discharge).